CONFESSION OF ERROR
ROTHENBERG, J.
Based on REO Asset Acquisitions, LLC’s (“REO”) proper and commendable confession of error, we reverse the final summary judgment entered against the defendant, Marlene Montenegro-Toirac (“the defendant”). As REO properly concedes, it failed to establish that no genuine issue of material fact remained concerning its compliance with the condition precedent relating to the notice of default where the notice of default was not attached to its affidavit in response to the defendant’s affirmative defenses. See Toyos v. Helm Bank, USA, 187 So.3d 1287, 1290 (Fla. 4th DCA 2016) (reversing entry of final summary judgment and remanding for further proceedings where notice of default was not attached to an affidavit or otherwise sworn to). Accordingly, we reverse the entry of final summary judgment in favor of REO and remand for further proceedings.
Reversed and remanded.